Citation Nr: 0013440	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation for a fracture of 
the transverse process at L-2, L-3, and L-4, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

In October 1998, the RO addressed the issues of service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder (PTSD), an increased 
evaluation for a fracture of the transverse process at L-2, 
L-3, and L-4 (hereinafter sometimes referred to as the 
"service-connected back disability"), evaluated at that 
time as 20 percent disabling, and entitlement to a temporary 
total disability evaluation due to hospital treatment in 
excess of 21 days.  In October 1998, the veteran filed a 
notice of disagreement regarding this rating determination.  
A Statement of the Case regarding the three issues cited 
above was issued in November 1998.  In his October 1998 
substantive appeal, the veteran made no reference to the 
temporary total disability evaluation issue.  In his initial 
claim of October 1998, he made no direct reference to a 
temporary total disability evaluation.  Accordingly, this 
issue is not before the Board at this time.  

In October 1998, the veteran appears to raise the claim of 
entitlement to service connection for a knee disability.  
This issue has not been fully developed or adjudicated by the 
RO and is not before the Board at this time.  The RO is 
requested to adjudicate this claim, if warranted.

In October 1998, the veteran revoked his service 
representative as his representative before the Board at this 
time.  Accordingly, he is unrepresented in his appeal.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, is not 
meritorious on its own or capable of substantiation.  

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim of 
entitlement to an increased evaluation for the service-
connected back disability.  All available, relevant evidence 
necessary for an equitable disposition of the appeal on this 
issue has been obtained by the RO.

3.  The residuals of the service-connected fracture of the 
transverse process at L-2, L-3, and L-4 include no obvious 
transverse fracture.  The transverse pedicles and processes 
appear intact with the exception of L-1, which appears 
somewhat foreshortened.  There is no fracture of any of the 
lumbar vertebrae.

4.  The veteran's complaints of pain regarding his service-
connected back disability are not credible.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected back disability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.50, 4.59, 4.71a, Diagnostic Codes 5292, 5293, and 
5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active service from 
March 1972 to December 1977.  DD Form 214s for periods of 
service from March 1972 to February 1976 and from February 
1976 to December 1977 are of record.  Neither one of these 
forms shows the veteran was awarded the Vietnam Campaign or 
Service Medals or any other indicator he served in Southeast 
Asia.  

The undersigned must note that a review of the available 
service medical records contained within the claims file do 
not appear complete.  However, the RO has made numerous 
efforts to obtain additional service medical records, without 
result.  Available service medical records do not indicate 
PTSD or a psychiatric disability associated with service.  A 
March 1976 hospitalization report from Rogue Valley Memorial 
Hospital, Medford, Oregon, indicates that the veteran was 
involved in an automobile accident.  X-ray studies of the 
cervical spine at that time were normal.  However, X-ray 
studies of the lumbar spine showed a fracture of the 
transverse process at L-2, 3, and L-4 on the left.  The 
veteran was diagnosed with a cerebral concussion, cerebral 
sprain, and multiple fractures of the transverse process of 
the lumbar spine on the left.  

The RO made an attempt to obtain additional service medical 
records in May 1978.  An additional attempt was also made in 
March 1991.  A report from a military record specialist 
indicates that an additional attempt appears to have been 
made in September 1991.  Additional service medical records 
were obtained.  In January 1992, the RO contacted the veteran 
and indicated that they did not have a copy of his service 
personnel record (DD Form 214) in the file.  A DD Form 214 
was obtained for the veteran's first period of active service 
from March 1972 to February 1976.  This service personnel 
record makes no reference to awards or decorations denoting 
combat with the enemy.  The veteran himself has never 
indicated that he was exposed to combat while in active 
service.  

In June 1993, the veteran filed a claim seeking service 
connection for his back disability.  At that time, no 
reference was made to PTSD or an acquired psychiatric 
disability.  Outpatient treatment records were obtained, 
including a November 1992 outpatient treatment report that 
indicates chronic low back pain.  Treatment for cocaine and 
alcohol dependence was also noted.  Treatment records failed 
to diagnose the veteran with either PTSD or an acquired 
psychiatric disability associated with his service.

In a physical evaluation dated July 1993, examination of the 
lumbar spine showed a minimal decrease to straight leg 
raising, minimal tenderness to palpation in the L5-S1 region, 
and full range of motion to lateral bending and a minimal 
decrease to forward flexion.  The veteran was diagnosed with 
lumbosacral arthralgia with minimal range of motion deficits.  
X-ray studies of the veteran's back in July 1993 revealed no 
evidence of osseous abnormalities.  

In July 1993, the RO contacted the veteran and requested 
additional records.  An additional attempt to obtain more 
service medical records was also performed.  The veteran's DD 
214 from his second period of active service from March 1976 
to December 1977 was also obtained.  This service personnel 
record fails to indicate any awards or decorations indicating 
combat with the enemy. 

In May 1995, the RO contacted the Rogue Valley Memorial 
Hospital in an attempt to obtain additional medical records.  
Additional medical records were obtained.  A March 1976 
treatment report indicates that X-ray studies had revealed a 
normal lumbar spine.  

In a November 1996 claim, the veteran referred to chronic 
depression and mood disorders, "sexual abuse issues" and 
"slight schitzo[indecipherable but may be "affective"]". 

In March 1997, the Social Security Administration requested 
medical records regarding the veteran.  At this time, it was 
indicated that the veteran was seeking Social Security 
benefits due to numerous disabilities, including a loss of 
memory, concentration, and depression.  No reference was made 
to PTSD.  

Additional treatment records were obtained.  A February 1996 
outpatient treatment record shows the veteran reported a 
history of "no combat" in service but of six months of 
ferrying bodies by helicopter.  It was indicated that 
"possible PTSD" symptoms included nightmares about bodies, 
numbing, hypervigilance, exaggerated startle response.  
Diagnostic impression was depressive disorder and "possible 
PTSD."  In an April 1997 VA general medical evaluation, the 
veteran described depression, mood swings and indicated that 
he had been diagnosed with a bipolar disorder.  Physical 
evaluation revealed tenderness to palpation and percussion in 
the lower lumbar spine.  There was no limitation of motion of 
the neck.  He could flex his back anteriorly to approximately 
45 degrees before having to stop because of pain.  In an 
April 1997 psychiatric evaluation, it was noted that the 
veteran began to become extremely angry and impulsive at the 
age of 9.  It was noted that he correlated this with sexual 
abuse that he suffered at the hands of one of his brothers.  
The veteran's abusive childhood experiences were noted.  

During his service in the Vietnam War it was reported that 
the veteran had periods of depression and impulsivity which 
he self-medicated with alcohol and drugs.  The veteran was 
hospitalized in 1987.  At this time, he blamed the isolation 
of his circumstances (working in Alaska in a cannery factory 
following active service) as having caused his depression.  
The veteran was diagnosed with a bipolar disorder and a 
borderline personality disorder.  PTSD, or a psychiatric 
disability associated with his active service, was not 
indicated.

In a June 1997 rating determination, the veteran was awarded 
service connection for a fracture of the transverse process 
at L-2, L-3, and L-4.  Clear and unmistakable error was found 
in a previous rating determination that had failed to grant 
the veteran service connection for this disability.  

In a November to December 1997 VA hospitalization, the 
veteran's history of alcoholism was noted.  Three weeks prior 
to his hospitalization, he attempted to overdose himself on 
cocaine.  Additional outpatient treatment records and VA 
hospitalization records were obtained, including a 
hospitalization in August 1998 in which the veteran was 
diagnosed with a bipolar disorder, PTSD, and cocaine 
dependency.  The diagnosis of PTSD was associated with an 
episode of sexual abuse well before the veteran's active 
service.  It appears that during service, the veteran was 
involved with corpses and a graveyard, but this is not clear.  
It was noted that the veteran avoided nursing homes in order 
to avoid experiencing the smell.  The veteran was currently 
in a court-ordered drug program, having been convicted of 
cocaine possession.  He was diagnosed with a bipolar disorder 
and chronic substance abuse in partial remission.  While it 
was indicated that the veteran had some symptoms of avoidance 
and reexperiencing, it was indicated that it was not clear 
that he fulfilled the criteria for PTSD at this time.  

In a July 1998 medical report, it was reported that the 
veteran had used crack cocaine two weeks earlier.  The 
veteran was again diagnosed with a bipolar disorder, ethanol 
abuse, and cocaine abuse and dependence.  Significantly, no 
reference was made to PTSD or a psychiatric disability 
associated with service.  

At the request of the RO, the veteran underwent a VA general 
medical evaluation in July 1998.  The examiner described the 
veteran as a "suboptimal and vague historian, possibly 
clandestine as well."  The veteran noted that he fractured 
his back at Mount Shasta.  When the examiner asked how this 
happened, the veteran replied that "nobody knew."  The 
veteran was unable to tell the examiner whether this accident 
occurred in a jeep, truck, or car.  The veteran also did not 
know whether or not he was a driver or passenger in the 
vehicle.  Furthermore, he did not know if he had received any 
treatment.  The veteran reported daily back pain with pain 
that travels to his legs with numbness in both legs.  
Sitting, standing, or walking provoked the pain.  

Physical evaluation revealed a well-developed male with good 
overall mobility.  It was indicated the veteran showed 
"suboptimal" efforts at times, particularly for the back 
flexion, which was quite limited.  Neurologically, it was 
indicated that the veteran appeared to have mild bilateral 
leg weakness.  However, X-ray studies failed to reveal an 
obvious transverse fracture.  The transverse pedicles and 
processes appeared intact, although the process at L-1 
appeared to be somewhat foreshortened.  It was also reported 
that there was no evidence of a fracture of any of the lumbar 
vertebrae.  The vertebral height appeared to be well 
preserved.  There was a narrowing of L5-S1, particularly 
posteriorly, suggesting disc collapse.  It was indicated 
there were no records for review and no MRI available.  

Regarding the impact the veteran's back has on his usual 
occupation, it was noted that this was a moot point since the 
veteran is not employed.  His daily activities appeared to be 
mildly to moderately impaired.  

In his notice of disagreement and substantive appeal, the 
veteran made no reference to any stressors during service.  
The veteran appears to indicate that papers are missing that 
denote a connection between his back and his knee.  As noted 
above, the issue of service connection for a knee disability 
is not before the Board at this time.  The veteran did submit 
a copy of the November 1992 orthopedic evaluation that notes 
complaints of back pain.  As noted above, the veteran is 
unrepresented in his appeal.

A hearing was scheduled before the Board in April 1999.  In 
March 1999, the veteran canceled this hearing.  It was 
requested that this case be processed without his presence.  
The veteran also specifically indicated that all pertinent 
information had been sent.  Accordingly, the Board will 
proceed with the adjudication of this claim at this time.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric
Disability, Including Post-Traumatic Stress Disorder.

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with PTSD.  Regarding the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, the veteran has been diagnosed with 
a psychiatric disability.  Thus, the appellant has satisfied 
the first prong of the Caluza analysis as he has been 
diagnosed with a psychiatric disability, including PTSD.  

With respect to the second prong of the Caluza analysis, 
service medical records fail to indicate either PTSD or a 
psychiatric disability.  However, as noted above, it does not 
appear that the service medical records are complete.  In 
this regard, the Board must note the numerous attempts the RO 
has made to obtain the complete service medical records, 
without clear results.  It is possible that the records 
before the Board at this time are the complete service 
medical records.  In any event, the second prong of the 
Caluza analysis will not be the basis for the Board's 
determination that the claim of service connection for an 
acquired psychiatric disability, including PTSD, is not well 
grounded.  

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate the veteran's 
current psychiatric disability with his active service.  
Further, no competent medical professional has diagnosed the 
veteran with PTSD and associated this condition with the 
veteran's active service.  Those medical providers who have 
expressly addressed the origins of the PTSD have linked it to 
events other than those in service.  The February 1996 
outpatient treatment record does not contain an opinion 
stating what is the origin of the disorder called "possible 
PTSD".   Accordingly, the Board finds the claim is not well 
grounded because of a lack of competent evidence linking the 
claimed psychiatric disability, including PTSD, to service.

With respect to the claim of entitlement to service 
connection for PTSD, under 38 C.F.R. § 3.304(f) (1999), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(1999)(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  It is also clear that the Board is not required 
to accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The Board must point out that the available service 
administrative records contain no indication of service in 
Southeast Asia.  The claimant has reported an account of 
participation in operations about the time of the fall of the 
Republic of South Vietnam (April-May 1975).  His DD Form 214 
for that period fails to reflect even the minimal showing of 
a campaign or service award that would at least indicate he 
could have been somewhere in the region at the time in 
question.  There is no support for his account of flying in 
helicopters over many months or handling bodies.  

When a veteran's service medical records are unavailable, or 
partially unavailable, the VA duty to assist is heightened, 
as is the Board's duty to provide reasons and bases for 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Moore(Howard) v. Derwinski, 
1 Vet. App. 401, 404 (1991).  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, in the 
case of Chelte v. Brown, 10 Vet. App. 269, 271 (1997), the 
Court has found that in the absence of competent medical 
evidence of a current disability and a causal link in service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded.  In this case, there is no 
competent evidence to associate any psychiatric disability 
with his active service.  Accordingly, the Board must find 
the claim of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder, to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, it appears that the veteran has filed a claim with the 
Social Security Administration.  However, there is absolutely 
no indication that this organization has medical records 
pertinent to the veteran's claim.  Further, it appears that 
the VA has supplied all of the veteran's post-service medical 
treatment.  In light of this record, neither the Board nor 
the RO is on notice of the existence of any evidence which 
exists that, if true, would make the claim for service 
connection plausible.  Therefore, a remand of this case to 
the RO is totally unwarranted.  Consequently, the claim is 
denied.

III.  Entitlement to an Increased Evaluation for the 
Veteran's 
Service-Connected Back Disability.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim of increased 
evaluation for his service-connected back disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing 
Proscelle, 2 Vet. App. at 631-32).  The VA has a duty to 
assist the veteran in developing facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103 and 3.159 (1999).  That duty includes obtaining 
medical records and medical examinations indicated by the 
facts and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this case, the RO has scheduled the veteran for a VA 
evaluation in order to determine the nature and extent of the 
service-connected back disability.  During this evaluation, 
it was indicated that there were no records for review.  In 
particular, no MRI available.  However, X-ray studies were 
performed and failed to indicate any fracture of any of the 
lumbar vertebrae.  The Board has performed a detailed review 
of the July 1998 VA evaluation and finds that it fulfills the 
duty to assist mandated by statute.  The evaluator has 
reviewed the veteran's complaints and has provided a detailed 
evaluation of the service-connected disability.  The records 
that were not available to the VA examiner merely note the 
veteran's complaints of back pain which were indicated within 
the VA examination in question.  Accordingly, they do not 
provide a basis to remand this case to the RO for an 
additional VA evaluation.  Simply stated, an additional VA 
evaluation would serve no purpose as the medical records only 
report what the veteran stated to the VA examiner in July 
1998.  

In adjudicating this claim, the Board has noted the veteran 
uses the services of VA in a regular, though sporadic, 
treatment of his service-connected and nonservice-connected 
disabilities.  There is no indication before the Board at 
this time that there are additional VA records available.  
Moreover, the Board specifically finds that the medical 
evidence of record provides answers to key questions 
regarding the nature and extent of the service-connected back 
disability at this time.  Accordingly, even if additional 
medical records were available, they would not provide a 
basis to remand this case to the RO for additional 
development.

Based on a review of the record and the VA examinations as a 
whole, the Board finds that these evaluations, when taken as 
a whole, answer the questions that must be addressed by the 
VA.  Consequently, the Board does not find that there is any 
basis to return this matter for further development.  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO has evaluated the 
veteran's condition under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome) (1999).  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation.  

In light of the VA evaluation cited above, the Board finds no 
evidence to support the conclusion that the veteran meets a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  The VA evaluations 
have indicated the veteran's lack of credibility with regard 
to his complaints of pain associated to his service-connected 
back disability.  In fact, based on a total review of the 
evidence of record, it is very unclear as to whether the 
veteran should be currently service connected for a back 
disability.  As noted above, recent X-ray studies have failed 
to reveal any disability associated with the lumbar 
vertebrae.  The VA evaluations have described the veteran's 
back as essentially normal on physical evaluation.  While the 
private medical record of March 1976 initially indicated a 
fracture of the transverse processes at L-2, 3, and 4 on the 
left, X-ray studies taken at that time revealed a normal 
lumbar spine.  

Based on the evidence cited above, there is no objective 
medical evidence to support the determination that the 
veteran currently suffers from a service-connected back 
disability more than 20 percent disabling.  A review of the 
VA evaluation of July 1998 clearly indicates that the veteran 
is not a credible historian regarding his complaints of pain 
or limitation of function due to pain.  38 C.F.R. §§ 4.40 and 
4.45 (1999), requires the Board to consider pain, swelling, 
weakness and excess fatigability when demonstrating the 
appropriate evaluation for the veteran's disability.  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court held 
that all complaints of fatigue, pain, etc., shall be 
considered when put forth by the veteran.  In this case, the 
Board has found that the most recent VA examination takes 
into consideration the veteran's complaints of pain.  At this 
time, the VA evaluator specifically notes that the veteran is 
exaggerating and appeared to show "suboptimal effort" at 
times, particularly for the back flexion, which was found to 
be quite limited based on the veteran's suboptimal effort.  
The medical evidence of record, which notes little objective 
evidence of a back disability, supports the conclusions of 
July 1998.  Thus, the Board finds that the currently assigned 
rating fully compensates a level of pain objectively 
supported on this record.  

The Board finds no evidence to support a finding of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, or severe lumbosacral strain.  
Accordingly, an increased evaluation under Diagnostic Codes 
5293 and 5295 cannot be justified.  The veteran's complaints 
of pain are not supported by many years of evaluations and 
treatment by VA medical professionals.  In the veteran's 
statements, he contends that he is in pain.  However, 
objective evaluation has revealed little evidence to support 
this conclusion.  Recent objective evaluations do not support 
the contention that he suffers from constant severely 
disabling pain associated with the service-connected back 
disability.  While VA regulations mandate consideration of 
functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (1999).  
See also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  No 
medical record would support the conclusion that the veteran 
is in severe constant pain due to his service-connected back 
disability at any level beyond that contemplated by the 
schedule rating now in effect.

The suggestion that the veteran has a severe service-
connected back disorder is based almost entirely on the 
veteran's subjective complaints.  In light of the evidence 
above, the Board must find the statements of record which 
support the suggestion the veteran has a severe back disorder 
are inaccurate in light of the objective medical testing and 
the clear evidence of record.  In view of the foregoing, the 
Board finds that the evidence of record does not provide any 
reasonable basis for an evaluation in excess of 20 percent 
under Diagnostic Codes 5292, 5293, or 5295.  Accordingly, in 
light of these findings, the preponderance of the evidence is 
against a higher evaluation for the service-connected back 
disability.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for either service connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In light 
of the recent evaluation of the veteran's back disability, 
there is no evidence which the Board may consider as credible 
to indicate that the disability at issue impairs earning 
capacity by requiring frequent hospitalizations or because 
medication required for that disability interferes with 
employment.

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder, is 
denied.  

Entitlement to an increased evaluation for a fracture of the 
transverse process at L-2, L-3, and L-4 is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 


